935 N.E.2d 516 (2010)
237 Ill.2d 568
PEOPLE State of Illinois, respondent,
v.
Edwin J. DEMUYNCK, petitioner.
No. 110252.
Supreme Court of Illinois.
September 29, 2010.
Petition for leave to appeal or appeal as a matter of right denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its order in People v. Demuynck, case No. 3-08-0598 (03/03/10), Henry County case No. 01 CF 76. The appellate court is directed to determine whether an amended judgment order should be entered to clarify the amount of pre-trial sentencing credit to which defendant is entitled.